Citation Nr: 0024711	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  94-39 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for intestinal 
obstruction.

2.  Entitlement to service connection for duodenal ulcer 
disease.

3.  Entitlement to service connection for arterial 
hypertension.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for a urological 
disorder.

6.  Entitlement to service connection for muscle spasm.

7.  Entitlement to service connection for headaches.

8.  Entitlement to a permanent and total disability 
evaluation based on nonservice-connected disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to April 
1967.

The instant appeal arose from a June 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in San Juan, the Commonwealth of Puerto Rico.

In a March 1998 decision, the Board of Veterans' Appeals 
(Board), in part, determined that a claim for nonservice-
connected pension and claims for service connection for 
intestinal obstruction, duodenal ulcer disease, arterial 
hypertension, sinusitis, a urological disorder, muscle spasm, 
and headaches were dismissed as an adequate substantive 
appeal had not been submitted as regards those claims.  The 
veteran appealed that part of the March 1998 Board decision 
to the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court").

In October 1998, the VA General Counsel and an attorney 
representing the veteran before the Court filed a joint 
motion to vacate the Board's decision on these issue and to 
remand the matter for compliance with 38 C.F.R. § 20.203.  
The Court granted the joint motion in November 1998, vacating 
and remanding the case to the Board.  Thereafter, the Board 
remanded the case in July 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  Subsequent to the issuance of the statement of the case 
in November 1993, the veteran filed a VA Form 9, Appeal to 
Board of Veterans' Appeals, that presented no argument 
relating to errors of fact or law in the June 1993 rating 
action or the statement of the case.  The document did not in 
any way address the subject of the rating decision or the 
statement of the case.

3.  The veteran's testimony at a December 2, 1994, hearing 
did not address the subject of the rating decision or the 
statement of the case as regards the claim for nonservice-
connected pension or the claims for service connection for 
intestinal obstruction, duodenal ulcer disease, arterial 
hypertension, sinusitis, a urological disorder, muscle spasm, 
and headaches.


CONCLUSION OF LAW

The claim for nonservice-connected pension and the claims for 
service connection for intestinal obstruction, duodenal ulcer 
disease, arterial hypertension, sinusitis, a urological 
disorder, muscle spasm, and headaches are dismissed for 
failure to allege specific error of fact or law in the 
determination being appealed.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.202, 20.203 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO denied, in June 1993, service connection for post 
traumatic stress disorder (PTSD), intestinal obstruction, 
duodenal ulcer disease, arterial hypertension, sinusitis, a 
urological disorder, muscle spasm, headaches, and a permanent 
and total disability evaluation based on nonservice-connected 
disability.  A letter dated July 1, 1993, notifying the 
veteran of the June 1993 rating decision, and informing him 
of his appellate rights, was sent to his last address of 
record, in accordance with the provisions of 38 C.F.R. 
§ 3.1(q) and 38 C.F.R. § 3.103(f).

In September 1993 the RO received a VA Form 9 from the 
veteran wherein he related that he disagreed with the June 
1993 rating decision (referred to by the veteran as the 
decision dated July 1, 1993) in its entirety.  He also 
enclosed medical records and other statements with the VA 
Form 9.  The RO accepted the September 1993 correspondence as 
a notice of disagreement.

The RO issued a statement of the case on November 4, 1993.  
No written correspondence was received from either the 
veteran or his representative until a VA Form 9 dated in 
December 1993.  This form was blank with respect to any 
issues which the veteran desired to appeal and indicated only 
that a hearing was sought before a member of the Board 
sitting at the RO.  In correspondence dated in September 
1994, the veteran requested that the hearing take place 
before a hearing officer instead of a member of the Board.

The hearing was conducted in December 1994.  Significantly, 
the veteran's testimony at the hearing addressed solely the 
issue of service connection for PTSD.  A supplemental 
statement of the case issued in March 1995 also only 
addressed the issue of service connection for PTSD.

In August 1995, the RO issued another supplemental statement 
of the case which addressed the issues of nonservice-
connected pension, PTSD, intestinal obstruction, duodenal 
ulcer disease, arterial hypertension, sinusitis, a urological 
disorder, and headaches.  The veteran was informed that his 
appeal was being closed for his failure to respond to the 
statement of the case, citing 38 U.S.C.A. § 7105(d)(3) and 
38 C.F.R. § 19.32.  

The VA Form 646, Statement of Accredited Representative in 
Appealed Case, dated in April 1996, was blank with respect to 
any issues which the veteran desired to appeal.  Following 
the transfer of the claims folder to the Board in May 1996, a 
written statement by the veteran's representative, dated in 
September 1997, listed the issues of nonservice-connected 
pension, PTSD, intestinal obstruction, duodenal ulcer 
disease, arterial hypertension, sinusitis, and headaches.  
Following the translation of numerous medical records, the 
Board dismissed the claim for nonservice-connected pension 
and the claims for service connection for intestinal 
obstruction, duodenal ulcer disease, arterial hypertension, 
sinusitis, a urological disorder, muscle spasm, and headaches 
in a March 1998 decision, finding that a substantive appeal 
as regards those issues had not been filed within the 
applicable time frame.  The Board remanded the PTSD claim for 
further development, and service connection for PTSD was 
granted in a June 2000 rating decision.

Following the Board's July 1999 remand, the RO mailed a 
letter to the veteran, dated August 13, 1999.  That letter 
notified the veteran that the Board would consider the 
adequacy of the substantive appeal as to the claim for 
nonservice-connected pension and as to the claims for service 
connection for intestinal obstruction, duodenal ulcer 
disease, arterial hypertension, sinusitis, a urological 
disorder, muscle spasm, and headaches.  He was provided the 
pertinent laws and regulations.  He was also informed that he 
could present written argument or request a personal hearing 
as to the issue of the adequacy of the substantive appeal.  
He was requested to provide any additional information or 
requests regarding his claims as soon as possible, and 
preferably within 60 days.

The next correspondence from the veteran in the file is dated 
in January 2000.  It does not address the issue of the 
adequacy of the substantive appeal, but instead refers to the 
PTSD claim and Social Security Administration (SSA) benefits.

An appeal consists of a timely notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely substantive appeal.  38 U.S.C.A. 
§ 7105(a) (West 1991).  A substantive appeal shall be filed 
within 60 days from the date of mailing of the statement of 
the case, or within the remainder of the one year period from 
the date of mailing of the notification of the initial review 
and determination being appealed, whichever period ends 
later.  38 C.F.R. § 20.302(b) (1999).  The Board also notes 
that either the veteran or his representative may file a 
substantive appeal.  38 C.F.R. § 20.301(a) (1999).

38 U.S.C.A. § 7105(d)(3) provides that:

The [substantive] appeal should set out 
specific allegations of error of fact or 
law, such allegations related to specific 
items in the statement of the case.  The 
benefits sought on appeal must be clearly 
identified.  The agency of original 
jurisdiction may close the case for 
failure to respond after receipt of the 
statement of the case, but questions as 
to timeliness or adequacy or response 
shall be determined by the Board of 
Veterans' Appeals.

See also 38 C.F.R. § 20.202, 20.203 (1999).  

Thus, in this case, the veteran or his representative had 
until approximately July 1, 1994, to file a timely 
substantive appeal.  However, no adequate response was filed 
in a timely manner.  The VA Form 9 received in December 1993 
failed to identify any issues for appeal to the Board, let 
alone set out specific allegations of error of fact or law 
related to specific items in the statement of the case.  No 
other correspondence was received from the veteran or his 
representative during the remainder of the one year period 
from the date of mailing of the notification of the June 1993 
rating decision.

The Board notes that the cover letter accompanying the 
November 1993 statement of the case specifically indicated 
that it was necessary for the veteran to relate in writing on 
the VA Form 9 the benefit(s) he seeks, the facts he disagrees 
with, and any error of law that he believes was made.  This 
was not done.  Additionally, the Board observes that a 
veteran may request an extension of the 60 day period for 
filing a substantive appeal for good cause.  The request for 
such an extension should be in writing and must be made prior 
to the expiration of the time limit for filing the 
substantive appeal.  38 U.S.C.A. § 7105(d)(3) (West 1991); 
38 C.F.R. §§ 20.202, 20.303 (1999).  However, review of the 
claims file discloses no evidence that the veteran requested 
such an extension.

The veteran's representative did address the issues of 
nonservice-connected pension, intestinal obstruction, 
duodenal ulcer disease, arterial hypertension, sinusitis, and 
headaches in a September 1997 written statement, which could 
liberally be construed as setting forth allegations of error 
as regards those claims.  However, if this document was 
intended by the representative as an appeal, it was filed 
long after the expiration of the appeal period.  Therefore, 
the representative's statement cannot be accepted as a timely 
substantive appeal.  See 38 U.S.C.A. § 7105(b)(1) (West 
1991); 38 C.F.R. § 20.302(b) (1999).

Further, even after having been notified, first by the August 
1995 supplemental statement of the case, then by the August 
1999 letter, that the appeal he had initiated was in danger 
of being closed (in the former instance) or dismissed (in the 
latter case), the veteran and his representative remained 
silent.  There is simply no correspondence in the claims 
folder from either the veteran or his representative which 
even attempts to "set out specific allegations of error of 
fact or law" with regard to the June 1993 disposition of the 
claim for nonservice-connected pension or the claims for 
service connection for intestinal obstruction, duodenal ulcer 
disease, arterial hypertension, sinusitis, a urological 
disorder, muscle spasm, and headaches.

The Board is not free to give a substantive appeal a narrow 
construction.  It must review all issues that are reasonably 
raised from a liberal reading of the substantive appeal.  
However, the "liberal reading" requirement does not mandate 
that the Board conduct an exercise in prognostication.  It 
requires only consideration of those issues reasonably raised 
by the veteran's substantive appeal.  See Sondel v. Brown, 6 
Vet. App. 218 (1994).

Per Roy v. Brown, 5 Vet. App. 554, 555 (1993), "[T]he 
'formality' of perfecting an appeal to the [the Board] is 
part of a clear and unambiguous statutory and regulatory 
scheme which requires filing both an NOD and a formal 
[substantive] appeal," and the Board may dismiss any appeal 
that fails to allege specific errors of fact or law in the 
determination being appealed.  38 U.S.C.A. §§ 7105(d)(5), 
7108 (West 1991); 38 C.F.R. §§ 20.202, 20.203 (1999).  See 
also Fenderson v. West, 12 Vet. App. 119, 128-31(1999) 
(discussing the necessity of filing a substantive appeal 
which comports with the governing regulations).

Here the veteran has not made any arguments in his notice of 
disagreement or his substantive appeal as to the denial of 
the claim for nonservice-connected pension or the claims for 
service connection for intestinal obstruction, duodenal ulcer 
disease, arterial hypertension, sinusitis, a urological 
disorder, muscle spasm, and headaches.  He has not expressed 
any disagreement with the statement of the case.  On the 
submitted VA Form 9, he only listed his name, claims number, 
address, and indicated that he desired a hearing.

Since the veteran did provide, during his December 1994 
hearing, oral argument wherein he alleged specific errors of 
fact or law in the June 1993 determination as regards the 
PTSD claim, the Board distinguishes the circumstances of that 
claim from the circumstances of the claims addressed in this 
decision.  At the hearing, the veteran only testified as to 
his PTSD claim.

Because the veteran did not file an adequate substantive 
appeal within the applicable time frame, the appeal of the 
claims for entitlement to service connection for intestinal 
obstruction, duodenal ulcer disease, arterial hypertension, 
sinusitis, a urological disorder, muscle spasm, headaches, 
and a permanent and total disability evaluation based on 
nonservice-connected disability are dismissed.


ORDER

The appeal is dismissed.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

